DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.
Response to Arguments
Applicant's arguments filed 18 January 2022 have been fully considered but they are persuasive only in part.
First, the objection to claim 5 is overcome by applicant’s amendment to claim 5.
Second, the previous objection to the specification is overcome by applicant’s claim amendments (e.g., by the deletions of terms without antecedent basis in the specification); however, new objections to the specification are made based the claim amendments that insert new claim terminology and/or amend claim terminology so as to no longer be supported by the specification.
In this respect, applicant asserts at page 12 of the Remarks:
‘Likewise, the new recitations of “performing,” such as performing a plurality of measurement steps, are not believed to add new issues. For example, a measuring device which is configured to provide measurement 

Applicant’s arguments are not persuasive, because the “driving mode” is not described in the specification as being classified based on a pedal position that might have been (implicitly or inherently) measured in the vehicle.  Moreover, antecedent basis for the “performing a plurality of measurements of vehicle operation” in the specification is necessary because the Office does not interpret claim language in a vacuum, but rather in light of the specification.  As the Federal Circuit expressly recognized in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005, en banc), cited in MPEP 2111:
‘The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).’

The examiner cannot tell, without antecedent basis being provided in the specification, what possible measurements of what possible vehicle operations applicant may intend the driving mode in claim 1 to be somehow classified based on, and therefore he cannot determine the metes and bounds, or the scope, of the claim.
Regarding the “comfort-based vehicle operation” as argued at page 14 of the Remarks, the specification neither defines such an operation in a way that it can be objectively determined1 (e.g., so that it is not facially subjective; MPEP 2173.05(b), IV.) what might or might not be a “comfort-based” vehicle operation, nor indicates that such an operation is a “driving mode”.
Third, regarding the rejection under 35 U.S.C. 112(a), the rejection is reformulated to address applicant’s claim amendments, for example, that require the “classifying” of driving modes, when the specification only describes (i.e., without any detail; cf. published paragraphs [0011] and [0063]) the apparent classification of a “driving situation”, which situation is described at paragraph [0012] of the published 
Fourth, regarding the rejections under 35 U.S.C. 112(b), while applicant has corrected certain ones of the noted informalities, new indefiniteness is introduced by the claim amendments, which is addressed below.  The examiner is aware of applicant’s offer to form a “joint effort” to derive mutually acceptable language; however, because of the apparent (to the examiner) deficiencies in both the specification and the claims, while the examiner could perhaps suggest definite language for the claims, he does not believe he could suggest definite language that would result in allowable claims, thus making the joint effort perhaps of no avail.  Should applicant believe he sees patentable features (over the cited prior art and described under 35 U.S.C. 112(a)) in the disclosure, he is invited to discuss this with the examiner in an interview, with the examiner being more than willing to work together to find definite language for any allowable subject matter.
Fifth, regarding the rejection under 35 U.S.C. 101, applicant argues that it would not be practical to perform the operating procedure of claim 1 in a human mind.  However, because the operating procedure requires no real-time sensing, or no real-time braking, or even any actual braking, the examiner believes all the steps recited e.g., in claim 1 could be practically performed e.g., by an automotive engineer (or even by an engineering student in a classroom) who was attempting to design, operate, or test a cooperative (regenerative and friction) brake system of a motor vehicle.
Applicant argues at page 20 of the Remarks that the claims “provide for actually applying the ‘brake blending’ step, providing that once the desired relative contribution may be performed by the respective brakes. . . .”   The examiner admits that the claim permits a brake blending step, but also believes the claims do not require such a step (i.e., as would have been evidenced by “must be performed” characterization of the claim) e.g., under any construction held by the examiner.  Here, the examiner merely notes that the final two lines of claim 1 are apparently indefinite, in that the examiner cannot determine how these lines (which apparently do not describe a step or act) fit into the operating procedure, as detailed below.
As discussed at the interview of 25 January 2022, the examiner believes the 35 U.S.C. 101 rejection could be addressed by changing the final wherein clause in claim 1 to an act/step in the operating procedure (e.g., for example only, “generating each of these portions (Mreg, Mfric) of the target braking force respectively by the regenerative brake and the friction brake, so that the motor vehicle is braked”), if such be applicant’s intent.  Here, the examiner merely notes that claim 9 has not been rejected under 35 U.S.C. 101.
Sixth, regarding the rejection under 35 U.S.C. 103, applicant asserts that neither of the references applied by the examiner appear to “actually teach ‘modes’ of vehicle operation”.  However, a word search of the references reveals otherwise, and Zhao et al. (‘475) clearly teaches that the vehicle braking occurs either autonomously or semi-autonomously.  See e.g., paragraph [0032]:
“[0032] Along with regenerative braking capabilities, the vehicle 10 is also provided with conventional friction brakes 53 at the wheels which, like the regenerative braking, can be activated autonomously or by depression of a brake pedal 55.”

Applicant’s claimed modes apparently include an “assisted driving mode” and “a comfort-based vehicle operation” (whatever that might cover/encompass).  These modes are not further defined in the specification.  In this respect, the examiner considers e.g., the mode entered at 312, Y in FIG. 3 of Nefcy et al. (‘964) when the braking demand of the driver is greater than the stability limit (and the regenerative torque command is limited in the mode to the stability limit) to be an “assisted driving mode” (e.g., that promotes stability even when the driver’s demand would exceed the stability limit, and therefore assists the driver in effecting stable driving/braking) and the mode entered at 324, N to be a comfort-based vehicle operation, e.g., that prevents the abrupt change in the deceleration rate that might otherwise occur when the torque converter clutch disengages while regenerative energy is being collected (paragraph [0027]).  Accordingly, applicant’s arguments are not persuasive in this respect.
Lastly, applicant argues that the “classifying [of] a driving mode” based on the measurements is different than the applied references.  However, the examiner sees no disclosure of any classifying of driving modes in the specification, and so tentatively believes that merely operating in any (specified) driving mode must be or may perhaps be an implicit classifying of it, so this argument is not persuasive.



[This part of the page intentionally left blank.]
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)2 and MPEP § 608.01(o)3.  Correction of the following is required: antecedent basis for the following should be provided in the specification, without adding new matter:
• the “performing a plurality of measurements of vehicle operations” as recited in claim 1;
• the “classifying, based on the plurality of measurements, a driving mode of the vehicle from at least one of an assisted driving mode, an autonomous driving mode, a comfort-based vehicle operation, and a sports mode” as recited in claim 1;
• the “driving situation (F) based on a driving mode” as recited in claim 9;
• the “braking torque rate of change value” as recited in claim 9; and
• the “delay associated with application of the braking torque” as recited in claim 9. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 5, 7 to 12, and 17 to 20
Regarding claim 1, applicant has not previously described by what algorithm4, or by what steps or procedure5, he “evaluat[ed] and classif[ied]”, with a control system of the motor vehicle, any and all driving situations6 (F), including performing an evaluation relating to braking of the motor vehicle and operation of the regenerative brake during braking of the motor vehicle, wherein the performing of the evaluation and the classifying included performing a plurality of measurements of vehicle operations and classifying a driving mode of the vehicle based on the plurality of measurements from at least one of an assisted driving mode, an autonomous driving mode, a comfort-based operation, and a sports mode, and wherein “a requirement” associated with the aforementioned driving mode was identified.  Accordingly, the examiner believes 7 of the invention as is now claimed, but has merely described a desired result.
For example, from the teachings of the specification, by what algorithm or by what steps or procedure were both “evaluating and classifying” of the driving situation performed in the operating procedure for any and all driving situations (e.g., for example, classifying according to what particular classifications)?  For example, where is it described by what algorithm/steps/procedure such diverse driving situations (as covered/encompassed by the claim) including e.g., a) operating the vehicle stop and go traffic, b) operating the vehicle in traffic during a high-speed merge, c) operating the vehicle while it is raining or snowing, d) operating the vehicle late at night, or e) a multitude of other driving situations were both i) evaluated by performing an evaluation related to the braking of the motor vehicle and operation of the regenerative brake during braking of the motor vehicle and ii) classified, with the control system?  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the full scope of the invention as is now claimed, but has merely described a desired result.
Similarly, from the teachings of the specification, where is the performing of a plurality of measurements of vehicle operations described in the detailed description by which driving modes such as an autonomous driving mode or an assisted driving mode were be classified?  For example, from the teachings of the specification, where is the external to the vehicle that can be perceived by the driver (cf. published paragraph [0012])?  Where is “a requirement” (associated with the driving mode) described as being identified and by what algorithm/steps/procedure is it identified e.g., when the driving mode of the vehicle is classified to be an assisted driving mode?  Where is “a requirement” described as being identified e.g., when the driving mode of the vehicle is classified to be an “autonomous driving mode”?  Where is “a requirement” clearly described e.g., when the driving mode is classified to be  a “comfort-based vehicle operation”, whatever that is? Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the full scope of the invention as is now claimed, but has merely described a desired result.
Regarding claim 9, applicant has not described by what algorithm, or by what steps or procedure the control device was configured to, for any and all driving situations, i) associate a requirement (R) of dynamics of the target braking torque (Mtarget) with a driving situation (F) and ii) evaluate, based on the driving situation (F), the requirement (R) of dynamics of the target braking torque (Mtarget) associated with the driving situation with respect to the driving situation, with iii) the driving situation based on a driving mode of the vehicle selected from at least one of an assisted driving mode, an autonomous driving mode, a comfort-based vehicle operation (whatever that is), and 
Regarding i) and ii), no algorithm/steps/procedure is clearly described by which applicant configured a control device either to associate a requirement of dynamics of the target braking torque with any and all driving situations covered/encompassed by the claim or to evaluate the requirement (R) of dynamics of the target braking torque associated with any and all driving situations (F) covered/encompassed by the claim.  For example, no particular association of a requirement of dynamics of the target braking torque is described for a driving situation of a) operating the vehicle stop and go traffic, b) operating the vehicle in traffic during a high-speed merge, c) operating the vehicle while it is raining or snowing, d) operating the vehicle late at night, or e) a multitude of other driving situations.  Similarly, it is not described how (by what algorithm/steps/procedure) the requirement of dynamics of the target braking torque was to somehow be evaluated by the control device, a) when the vehicle is operating in stop and go traffic, b) when the vehicle was operating during a high-speed merge, c) when the vehicle was operating while it was raining or snowing, d) when the vehicle was operating late at night, or e) a multitude of other driving situations.  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the full scope of the invention as is now claimed, but has merely described a desired result.
Regarding iii), no algorithm/steps/procedure is clearly described by which applicant based a driving situation (F) on a driving mode of a vehicle selected from an assisted mode, an autonomous driving mode, a comfort-based vehicle operation, and a sports mode.  For example, if the vehicle was operated at a high speed v with a temporally lasting use of a high gear in which a comfort-based vehicle operation was expected as taught by applicant at published paragraph [0072], but the driving mode selected (by the driver; published paragraph [0042]) was either a) an assisted mode, b) an autonomous mode, or c) a sports mode, then how would the driving situation be evaluated and a requirement (R) of dynamics of the target braking torque be associated for each of the respective selected driving modes a), b), and c)?  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the full scope of the invention as is now claimed, but has merely described a desired result.
Regarding iv) and v), no algorithm/steps/procedure is clearly described by which applicant caused the requirement of dynamics to comprise at least one of a braking torque rate of change value and a delay associated with application of the braking torque that was associated with the respective driving mode (e.g., a comfort-based vehicle operation).  For example, no braking torque rate of change value is described, and no delay associated with application of the target braking torque is described (e.g., since no application of the target braking torque is described), and it is undescribed how the control device was configured, by applicant, either to evaluate the braking torque rate of change value or to evaluate the delay associated with application of the target braking torque and associate the requirement with the driving mode (e.g., a comfort-
Moreover, regarding claim 9, from the teachings of the specification, where is “the requirement” described that is associated with an assisted driving mode?  Where is “the requirement” described that is associated with an “autonomous driving mode”?  And where is it described by what algorithm, or by what steps or procedure, the control device is configured to control the friction brake and the regenerative brake  based on the requirement associated with (e.g., the assisted or the autonomous) driving mode?  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the invention as is now claimed, but has merely described a desired result.
Claims 1 to 5, 7 to 12, and 17 to 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite in their entireties in that the meanings of the terms as used in the claims are not ascertainable with any reasonable certainty8 by reference to 
In claim 1, lines 4 and 5, and in claim 9, line 4, it is unclear what a “driving situation (F)” is, from both the teachings of the specification and from the claim context.  For example, in claim 1, it is intimated (perhaps unclearly) that classifying the driving situation comprises classifying a driving mode (cf. line 13), and in claim 9, it is intimated that the driving situation is “based on a driving mode of a vehicle”.  And yet the specification definition of driving situation at published paragraph [0012] 9 apparently describes a driving situation as relating to things that are external to the vehicle, and not apparently to any driving mode. This non-correspondence between how driving situation is described in the specification and recited in the claims, coupled with the vagueness of the terminology itself, is unclear.
In claim 1, lines 4 to 7, the operating procedure comprising “evaluating and classifying . . . a driving situation (F) [by] performing an evaluation (A) relating to braking of the motor vehicle and operation of the regenerative brake during braking of the motor vehicle” is fully indefinite from the teachings of the specification and from the claim context.
For example, published paragraphs [0011] and  [0063] of the specification teaches this:
“[0011] In a first step, the driving situation, in particular the current driving situation, is evaluated with regard to the use of the regenerative brake in the case of braking (braking process). Preferably, the driving situation is classified during the course of the evaluation.”

“[0063] In FIG. 2, in a flow chart, an operating procedure for the brake system 16 is represented. Here, in a first step, referred to as evaluation A, the current driving situation F is evaluated with respect to the use of the regenerative brake 4 in the case of braking. For this purpose, the driving situation is classified.”

However, since no details of any classifications are apparently provided, it is unclear what would or would not constitute the “evaluating and classifying” of a driving situation (with the control system) in the manner claimed from the teachings of the specification.
In claim 1, lines 9ff, “performing the evaluation (A) and classifying . . .” as a connected phrase is indefinite and logically inconsistent, because the “[evaluating and] classifying” is said to “comprise[]” the “performing [of the] evaluation” earlier in the claim, 
In claim 1, line 12, “performing a plurality of measurements of vehicle operations” is indefinite from the teachings of the specification (e.g., what are these measurements and/or what are these vehicle operations, where the measurements are used to classify a driving mode, such as an autonomous or assisted driving mode, of a vehicle?)
In claim 1, lines 13 to 15 are unclear in their entireties, since e.g., the specification apparently refers to no classifying of driving modes, and it is unclear what “. . . a driving mode of a vehicle from” is referring to (e.g., is this a driving mode of the motor vehicle of line 1 or some other vehicle, e.g., another vehicle in the driving situation?), what does it mean to classify the driving mode “from . . .” something, what would or would not (i.e., with reasonable certainty) be a “comfort-based vehicle operation” from the teachings of the specification without being facially subjective10, and how such a comfort-based vehicle operation would/could somehow be considered a “driving mode”, e.g., for classification purposes, from the teachings of the specification?
In claim 1, lines 17 and 18, identifying a requirement (R) associated with the driving mode” is indefinite from the teachings of the specification and in the claim context (e.g., a requirement of what, defined how, associated with which “driving mode”, and identified particularly how?)
In claim 1, line 24, “a target braking torque (Mtarget) based on the distribution function (D)” is indefinite from the teachings of the specification, because the target 
In claim 1, lines 28 and 29, the “wherein”11 is indefinite in the operating procedure claim because it is not clearly associable (by the examiner) with any of the previous acts/steps or limitations in the claim, and so it is unclear what possible (additional?) act or step this clause might be requiring in the claim (e.g., applicant is apparently not claiming an active step of “performing each of these portions (Mreg, Mfric) respectively by the regenerative brake and the friction brake”, but the examiner is unsure of what applicant is claiming).
Claims 7 and 17 to 20 are unclear in their entireties.  For example, in lines 2 and 3, “to be generated during the use of the regenerative brake” is indefinite in the operating procedure, e.g., since no use of the regenerative brake can even be implied in the operating procedure, and it is unclear what this use might possibly be referring to.  In lines 3 and 4, “a temporal changeability of the braking torque (M) or a delay associated with application of the braking torque” is indefinite e.g., because “temporal changability” [e.g., ability of the target braking torque (Mtarget) to possibly change with time, perhaps?] is indefinite from the teachings of the specification, and the specification does not describe or define any “delay associated with application of the braking torque (M)” or indicate how such a delay, “associat[ion]”, or “application” might be characterized (e.g., might this delay be a driver reaction time, a processing delay in determining Mtarget
In claim 8, lines 2 and 3, “to be generated during the use of the regenerative brake” is indefinite in the operating procedure, since no use of the regenerative brake can even be implied in the operating procedure.
In claim 9, lines 4 and 5, it is unclear what it means that “the control device is configured to evaluate [] a requirement (R). . .”, since the specification apparently refers to an evaluation of the driving situation (F) and not of the requirement (R).
In claim 9, lines 4 to 11 are unclear in their entireties.  For example, what does it mean that the control device is configured to “evaluate, based on a driving situation of the vehicle, a requirement of dynamics of the braking torque associated with the driving situation”, how is the requirement (R) somehow evaluated by the control device, if it is, what does “associated with the driving situation” modify (e.g., the requirement, the dynamics, or the braking torque?), how is the “associat[ion]” of something (e.g., the requirement, the dynamics, or the braking torque) with the driving situation defined and/or determined e.g., by the control device, how is the driving situation (F) said to be “based on” a driving mode of the vehicle, when the specification indicates at published paragraph [0012] that the driving situation includes, “a behavior and the spatial position of the traffic participants as well as parameters influencing the traffic such as, for example, a traffic density or the weather”, apparently apart from any driving mode, what does it mean that “a driving mode” is “from” something, what does is mean that a “driving mode” is (if it is) “a comfort-based vehicle operation” from the teachings of the specification, what is a comfort-based vehicle operation and how can whether a vehicle operation is “comfort-based” or not be determined with reasonable certainty in a manner that is not facially subjective, what is a braking torque rate of change value (e.g., is it the target, might the delay in the application be the time it takes the vehicle to stop, or to decrease its speed v while braking, etc.?)
In claim 9, lines 12 to 14, “the requirement (R) associated with the driving mode” is indefinite, because i) it is unclear from the specification how a requirement (R) might be said to be “associated” with a driving mode, and ii) it is unclear from the teachings of the specification what requirements (R) comprising the values or delays might be associated with each of the respective modes (including the comfort-based vehicle operation) as covered/encompassed by the claim.
In claim 11, line 2, and in claim 12, line 2, “the determination of the expected braking profile (BV)” apparently has no proper antecedent basis and is unclear.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 5, 7, 8, 10 to 12, and 17 to 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1 to 5, 7, 8, 10 to 12, and 17 to 20, while (each) reciting a statutory category of invention defined in 35 U.S.C. 101 (a useful process, machine, manufacture, or composition of matter), is/are directed to an abstract idea, which is a judicial exception, the recited abstract idea being that of determining target braking torque portions [Mreg, Mfric] associated with friction and regenerative brakes, e.g., by evaluating and classifying, a driving situation (F), wherein evaluating and classifying the driving situation (F) comprises performing an evaluation (A) relating to braking of the motor vehicle and operation of the regenerative brake during braking of the motor vehicle, wherein performing the evaluation (A) and classifying the driving situation (F) comprises performing a plurality of measurements of vehicle operations; classifying, based on the plurality of measurements, a driving mode of a vehicle from at least one of an assisted driving mode, an autonomous driving mode, a comfort-based vehicle operation, and a sports mode; and  after classifying the driving mode based on the plurality of measurements, identifying a requirement (R) associated with the driving mode; specifying, as a function of a result of the evaluation (A), a distribution function (D) for a distribution of a braking torque (M) to be applied by the brake system, said distribution of the braking torque (M) to be applied by the brake system provided from the control system to the friction brake and to the regenerative brake, identifying, that a braking has occurred, and specifying and using a target braking torque (Mtarget) based on the distribution function (D), wherein, on the basis of the distribution function (D), a 
This abstract idea falls within the grouping(s) of mathematical concepts, mental processes, and/or certain methods of organizing human activity, distilled from case law, because it could be practically performed in the mind of an automotive engineer who was attempting to design, operate, or test a cooperative (regenerative and friction) brake system of a motor vehicle, where she (as a mental process) determined target braking torque portions to achieve a desired control of distribution of torques (among the regenerative and friction brakes) by performing the evaluating, performing, classifying identifying, specifying, identifying, and determin[ing], etc., particularly as claimed.12
Additionally, the abstract idea is not integrated by the recitation of additional elements/limitations into a practical application because merely using a computer as a tool to perform an abstract idea is not integrating the idea into a practical application of the idea, and e.g., no (additional) machine, transformation, improvement to the functioning of a computer or an existing technological process or technical field, or meaningful application of the idea, beyond generally linking the idea to a technological environment or adding insignificant extra-solution activity (e.g., “apply it”; e.g., “wherein each of these portions (Mreg, Mfric) is performed [e.g., in any way whatsoever, and 
Moreover, the claim(s) does/do not include additional elements/limitations/steps that are, individually or in ordered combination, sufficient to amount to significantly more than the judicial exception because the elements/limitations/steps are recited at a high level of generality (e.g., a friction brake and a friction brake that are not even used in the claim, a control system of a vehicle which the examiner understands to the examiner understands to encompass generic computer components, etc.) and are used e.g., for data/information gathering only or for other activities that were well-understood, routine, and conventional activity in the industry, for example as indicated in applicant's specification at published paragraphs [0002] to [0007], and moreover, the generically recited computer elements (e.g., the control system of the motor vehicle; see e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 110 USPQ2d 1984 (2014); buySAFE, Inc. v. Google, Inc., 765 F.3d. 1350, 112 USPQ2d 1093 (Fed. Cir. 2014), OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 115 USPQ2d 1090 (Fed. Cir. 2015); see also the 2019 PEG Advanced Module at pages 89, 145, etc.) do not add a meaningful limitation to the abstract idea because their use would be routine (and conventional) in any computer implementation of the idea. 
Moreover, limiting or linking the use of the idea to a particular technological environment (e.g., a control system of a motor vehicle) is not enough to transform the abstract idea into a patent-eligible invention (Flook13) e.g., because the preemptive effect of the claims on the idea within the field of use would be broad.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 5, 7 to 12, and 17 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nefcy et al. (2015/0202964) in view of Zhao et al. (2018/0297475).
Nefcy et al. (‘964) reveals:
per claim 1, an operating procedure [e.g., shown in FIGS. 2 and 3] for a brake system of a motor vehicle [e.g., shown in FIG. 1], wherein the brake system comprises a friction brake [e.g., 54] and a regenerative brake [e.g., 18], wherein the operating procedure comprises:
evaluating and classifying, with a control system [e.g., 48] of the motor vehicle, the driving situation (F) [e.g., the (e.g., driver’s) braking demand profile 120, the vehicle speed, the time to reach a TCC open speed threshold (112) determined in accordance with the rate of vehicle deceleration, etc.], wherein evaluating and classifying the driving situation (F) comprises performing an evaluation (A) relating to braking of the motor vehicle and operation of the regenerative brake during braking of the motor vehicle [e.g., to determine an amount of regenerative braking torque (122) to be applied by the powertrain (M/G 18), so that the regenerative braking torque becomes approximately zero when the speed threshold 112 is reached]
wherein performing the evaluation (A) and classifying the driving situation [e.g., based on the determined amount of regenerative braking torque and the requirement for the blend out of the regenerative braking torque at low speeds during the period Δt based on the calculated deceleration rate produced by the braking torque] comprises:
performing a plurality of measurements of vehicle operations [e.g., to determine e.g., that the driver braking command is received at 302, to measure the (current) vehicle speed at 304, etc.];
classifying, based on the plurality of measurements, a driving mode of a vehicle selected from at least one of an assisted driving mode [e.g., when the vehicle is being commanded to brake at beyond its stability limit, as at 312, Y in FIG. 3, and the regenerative torque should be limited to the stability limit to assist the driver], an autonomous driving mode, a comfort-based vehicle operation [e.g., during the period prior shown at Δt in FIGS. 2A to 2C when regenerative torque is being blended out in anticipation of opening of the torque converter, to avoid abrupt removal of the regenerative torque (paragraph [0037]) and the consequential change in vehicle deceleration when the torque converter opens], and a sports mode;
after classifying the driving mode based on the plurality of measurements, identifying a requirement (R) associated with the driving mode [e.g., the blend out requirement based on the deceleration rate at 328 and the time Δt arising from the brake demand profile 120 in Nefcy et al. (‘964); and the desired deceleration rate for semi-autonomous or fully autonomous driving e.g., as shown at 82 in FIG. 2B of Zhao et al. (‘475); and/or that the vehicle speed should be less than or equal to the buffer speed at 324 of FIG. 3 in order to begin the blend out, in Nefcy et al. (‘964)];
specifying, with the control system, as a function of a result of the evaluation (A) [e.g. as a result of the Δt calculation at 330, leading to the subsequent commands performed at 332, 334, 336, and 326 in FIG. 3], a distribution function (D) [e.g., at 322, 326, 332, 334, and 336 in FIG. 3] for a distribution of a braking torque (M) to be applied by the brake system [e.g., as shown in FIG. 2C], said distribution of braking torque to be applied by the brake system provided to the friction brake and to the regenerative brake [e.g., as shown in FIG. 1, e.g., at 326, 336, etc. in FIG. 3],
identifying, with the control system, that a braking has occurred [e.g., at 302 in FIG. 3], and specifying and using a target braking torque (Mtarget) [e.g., the (driver’s) braking demand profile 120, represented as a [target] torque in FIG. 2C; e.g., as specified at 302 in FIG. 3] based on the distribution function (D) [e.g., paragraph [0037], “When the powertrain regenerative torque 122 begins to decay in anticipation of the torque converter clutch opening, the friction brake torque 130 is ramped up such that the driver braking request 120 remains satisfied during the transition by the combination of both negative torques”; see also FIG. 2C],
wherein, on the basis of the distribution function (D), a portion (Mfric) of the target braking torque (Mtarget) associated with the friction brake and a portion (Mreg) of the target braking torque (Mtarget) associated with the regenerative brake are determined [e.g., as shown in FIG. 2C], and
wherein each of these portions (Mreg, Mfric) is performed respectively by the regenerative brake and the friction brake [e.g., at 326 and 336 in FIG. 3]
It may be alleged that Nefcy et al. (‘964) does not expressly reveal the evaluation (A) (e.g., with all the driving modes) of the driving situation (F), or the distribution function (D) for braking torque.
However, in the context/field of optimizing regenerative braking efficiency in a hybrid vehicle that may include autonomous and semi-autonomous braking, Zhao et al. (‘475) teaches that the vehicle’s desired regenerative speed profile 158 (which is to be achieved through [braking] wheel torque request profile; FIG. 3) may be constructed based on a predicted deceleration event that is coming (FIGS. 2A and 2B) instead of or in addition to the driver depressing the brake pedal, and that (for maximum efficiency) a wheel torque request may be met by using regenerative braking up to a powertrain regenerative torque limit, with the remaining torque being supplied by friction braking (FIG. 3 and paragraphs [0032], [0036], [0048], etc.), and with friction braking being used near the end of the braking event (e.g., when the vehicle speed is below 5 mph; paragraph [0046]).
It would have been obvious at the time the application was filed to implement or modify the Nefcy et al. (‘964) hybrid vehicle braking system and method so that the braking demand profile 120 would have either been a driver’s braking demand profile (as taught by Nefcy et al. (‘964) himself) or a vehicle constructed braking demand (wheel torque request) profile as shown in FIGS. 2A to 4 of and as taught by Zhao et al. (‘475) for autonomous or semi-autonomous braking, and so that when the braking demand (wheel torque request) profile exceeded the powertrain regenerative torque limit  (or the blend-out limit), the torque demanded/requested torque would have been distributed between the regenerative and friction braking systems 18, 54 so that the KSR), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Nefcy et al. (‘964) hybrid vehicle braking system and method would have rendered obvious:
per claim 1, wherein performing the evaluation and classifying the driving situation comprises:
performing a plurality of measurements of vehicle operations [e.g., as taught by Nefcy et al. (‘964) as detailed above; and as taught at paragraph [0024] and in conjunction with the distance sensor 80 by Zhao et al. (‘475)];
classifying, based on the plurality of measurements, a driving mode from at least one of an assisted driving mode [e.g., as taught by Nefcy et al. (‘964) when the stability limit is exceeded or when the vehicle speed is not greater than the buffer speed, e.g., in FIG. 3; and as taught by Zhao et al. (‘475) for semi-autonomous (e.g., “assisted driving mode”) driving], an autonomous driving mode [e.g., as taught by Zhao et al. (‘475) for autonomous driving], a comfort-based vehicle [e.g., as taught during the period Δt (see FIGS. 2A to 2C) by Nefcy et al. (‘964)], and a sports driving mode; and
after classifying the driving mode based on the plurality of measurements, identifying a requirement associated with the driving mode [e.g., the blend out requirement based on the deceleration rate at 328 and the time Δt arising from the brake demand profile 120 in Nefcy et al. (‘964); and the desired deceleration rate for semi-autonomous or fully autonomous driving e.g., as shown at 82 in FIG. 2B of Zhao et al. (‘475); and/or that the vehicle speed should be less than or equal to the buffer speed at 324 of FIG. 3 in order to begin the blend out, in Nefcy et al. (‘964); and/or that the desired deceleration rate should be met by supplementing the regenerative braking with friction braking, as taught at paragraphs [0032], [0036], [0048], etc. of Zhao et al. (‘475)];
per claim 2, depending from claim 1, wherein for the evaluation (A), an expected braking profile (BV) is determined [e.g., as shown in FIGS. 2B and 2C of Nefcy et al. (‘964); and as shown in FIG. 3 of Zhao et al. (‘475)];
per claim 3, depending from claim 1, wherein for the evaluation (A), an expected braking duration (BD) is determined [e.g., Δt in FIGS. 2A to 2C in Nefcy et al. (‘964)], wherein the distribution function (D) comprises a temporally-variable magnitude of the portion of the braking torque (M) associated with the regenerative brake, wherein said magnitude is dependent on the expected braking duration (BD) [e.g., as shown in FIG. 2C of Nefcy et al. (‘964)];
per claim 4, depending from claim 3, wherein upon identifying that the braking has occurred, an end of braking (BE) is determined on the basis of the expected braking [e.g., the end of the (regenerative) braking, as shown in FIGS. 2B and 2C of Nefcy et al. (‘964)], and
the portion of the braking torque (M) associated with the regenerative brake is reduced toward the end of braking (BE) [e.g., as shown in FIGS. 2B and 2C of Nefcy et al. (‘964)];
per claim 5, depending from claim 2, wherein environmental data (U) [e.g., as shown in FIGS. 2A to 4 in Zhao et al. (‘475), such as using data from a radar, lidar, or camera (80); and as shown e.g., in FIGS. 1 and 3 in Nefcy et al. (‘964), with environmental data encompassing e.g., speed, deceleration, etc.] is used for the determination of the expected braking profile (BV) and/or of an braking duration (BD) [e.g., as taught by both Nefcy et al. (‘964) and Zhao et al. (‘475)];
per claim 7, depending from claim 1, wherein the evaluation (A) comprises an evaluation of dynamics of the braking torque (M) to be generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)], the dynamics comprising at least one of a temporal changeability of the braking torque (M) [e.g., the (slope of the) blend-out of the regenerative brake (during the period Δt) as shown in FIGS. 2B and 2C of Nefcy et al.  (‘964)] or a delay associated with application of the braking torque [e.g., the delay spanning the period Δt in FIGS. 2A to 2C of Nefcy et al. (‘964)];
per claim 8, depending from claim 1, wherein the evaluation (A) comprises determining a maximum braking torque (M) which can be generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)];
per claim 9, a brake system of a motor vehicle [e.g., FIG. 1 in Nefcy et al. (‘964)], comprising a friction brake [e.g., the foundation brake system 54, comprising suitable “friction brakes” (paragraph [0016]) of Nefcy et al. (‘964)] and a regenerative brake [e.g., the M/G 18 in Nefcy et al. (‘964); e.g., paragraphs [0026] and [0027]] as well as a control device [e.g., 48 in Nefcy et al. (‘964)] for the distribution of a target braking torque (Mtarget) [e.g., in Nefcy et al. (‘964), the (driver’s) braking demand profile 120, represented as a [target] torque in FIG. 2C] to the friction brake and to the regenerative brake [e.g., as shown in FIG. 2C of Nefcy et al. (‘964); and as described at paragraphs [0032], [0036], [0048], etc. of Zhao et al. (‘475)]; 
wherein the control device is configured to evaluate, based on a driving situation (F) of the vehicle [e.g., the situations (detailed above by the examiner in conjunction with claim 1) as described by either Nefcy et al. (‘964) or Zhao et al. (‘475) describing assisted driving modes, [semi-]autonomous driving modes, comfort-based vehicle operation, etc.], a requirement (R) of dynamics of the braking torque associated with the driving situation (F) [e.g., the blend out requirement based on the deceleration rate at 328 and the time Δt arising from the brake demand profile 120 in Nefcy et al. (‘964); and the desired deceleration rate for semi-autonomous or fully autonomous driving e.g., as shown at 82 in FIG. 2B of Zhao et al. (‘475)], the driving situation (F) based on a driving mode of a vehicle selected from at least one of an assisted driving mode [e.g., as taught by Nefcy et al. (‘964) when the stability limit is exceeded; and as taught by Zhao et al. (‘475) for semi-autonomous driving], an autonomous driving mode [e.g., as taught by Zhao et al. (‘475) for autonomous driving], a comfort-based vehicle operation [e.g., during the period Δt in FIGS. 2A to 2C of Nefcy et al. (‘964)], and a sports mode, wherein the requirement (R) of dynamics comprises at least a braking torque rate of change value [e.g., the (value of the slope of the) blend-out of the regenerative brake (during the period Δt) as shown in FIGS. 2B and 2C of Nefcy et al.  (‘964)] and a delay associated with application of the braking torque [e.g., the delay spanning the period Δt in FIGS. 2A to 2C of Nefcy et al. (‘964)]; and 
wherein the control device is configured to control the friction brake and the regenerative brake [e.g., as shown and described with respect to FIG. 2C in Nefcy et al. (‘964); and as shown in FIGS. 3, 5B, and described with respect to e.g., (act) 216 in Zhao et al. (‘475)] based on the requirement (R) associated with the driving mode [e.g., the blend out requirement based on the deceleration rate at 328 and the time Δt arising from the brake demand profile 120 in Nefcy et al. (‘964); and the desired deceleration rate for semi-autonomous or fully autonomous driving e.g., as shown at 82 in FIG. 2B of Zhao et al. (‘475); and/or that the vehicle speed should be less than or equal to the buffer speed at 324 of FIG. 3 in order to begin the blend out, in Nefcy et al. (‘964); and/or that the desired deceleration rate should be met by supplementing the regenerative braking with friction braking, as taught at paragraphs [0032], [0036], [0048], etc. of Zhao et al. (‘475)];
per claim 10, depending from claim 2, wherein for the evaluation (A), an expected braking duration (BD) is determined [e.g., Δt in FIGS. 2A to 2C in Nefcy et al. (‘964)], wherein, the distribution function (D) comprises a temporally-variable magnitude of the portion of the braking torque (M) associated with the regenerative brake, wherein said magnitude is dependent on the expected braking duration (BD) [e.g., as shown in FIG. 2C of Nefcy et al. (‘964)];
per claim 11, depending from claim 3, wherein environmental data (U) [e.g., as shown in FIGS. 2A to 4 in Zhao et al. (‘475), such as using data from a radar, lidar, or camera (80); and as shown e.g., in FIGS. 1 and 3 in Nefcy et al. (‘964), with environmental data encompassing e.g., speed, deceleration, etc.] is used for the determination of the expected braking profile (BV) and/or of the expected braking duration (BD) [e.g., as taught by both Nefcy et al. (‘964) and Zhao et al. (‘475)];
per claim 12, depending from claim 4, wherein environmental data (U) [e.g., as shown in FIGS. 2A to 4 in Zhao et al. (‘475), such as using data from a radar, lidar, or camera (80); and as shown e.g., in FIGS. 1 and 3 in Nefcy et al. (‘964), with environmental data encompassing e.g., speed, deceleration, etc.] is used for the determination of the expected braking profile (BV) and/or of the expected braking duration (BD) [e.g., as taught by both Nefcy et al. (‘964) and Zhao et al. (‘475)];
per claim 17, depending from claim 2, wherein the evaluation (A) comprises an evaluation of dynamics of the braking torque (M) generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)], the dynamics comprising at least one of a temporal changeability of the braking torque (M) [e.g., the (slope of the) blend-out of the regenerative brake (during the period Δt) as shown in FIGS. 2B and 2C of Nefcy et al.  (‘964)] or a delay associated [e.g., the delay spanning the period Δt in FIGS. 2A to 2C of Nefcy et al. (‘964)];
per claim 18, depending from claim 3, wherein the evaluation (A) comprises an evaluation of dynamics of the braking torque (M) generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)], the dynamics comprising at least one of a temporal changeability of the braking torque (M) [e.g., the (slope of the) blend-out of the regenerative brake (during the period Δt) as shown in FIGS. 2B and 2C of Nefcy et al.  (‘964)] or a delay associated with application of the braking torque [e.g., the delay spanning the period Δt in FIGS. 2A to 2C of Nefcy et al. (‘964)];
per claim 19, depending from claim 4, wherein the evaluation (A) comprises an evaluation of dynamics of the braking torque (M) generated during the use of the regenerative brake is used [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)], the dynamics comprising at least one of a temporal changeability of the braking torque (M) [e.g., the (slope of the) blend-out of the regenerative brake (during the period Δt) as shown in FIGS. 2B and 2C of Nefcy et al.  (‘964)] or a delay associated with application of the braking torque [e.g., the delay spanning the period Δt in FIGS. 2A to 2C of Nefcy et al. (‘964)];
per claim 20, depending from claim 5, wherein the evaluation (A) comprises an evaluation of dynamics of the braking torque (M) generated during the use of the regenerative brake [e.g., the regeneration torque limit, as at 124, etc. and the other limits (126, 128) in Nefcy et al. (‘964); and as shown (at PT) in FIG. 3 of Zhao et al. (‘475)], the dynamics comprising at least one of a temporal changeability of the braking torque (M) [e.g., the (slope of the) blend-out of the regenerative brake (during the period Δt) as shown in FIGS. 2B and 2C of Nefcy et al.  (‘964)] or a delay associated with application of the braking torque [e.g., the delay spanning the period Δt in FIGS. 2A to 2C of Nefcy et al. (‘964)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Obayashi et al. (Japan, 2009-23568; JPO machine translation attached) reveals e.g., in FIG. 3 a control algorithm for a vehicle braking device, wherein it is determined at ST3 e.g., whether a “sport running mode” is in an ON state, or whether ABS is in operation (paragraph [0052]), and the distribution between the required regenerative vehicle braking force (Fmotor) and the required hydraulic vehicle braking force (Fbrake) is changed, e.g., from the distribution shown in FIG. 6 to the distribution shown in FIG. 3, when e.g., the sport running mode is changed to the ON state, with the examiner annotating (below/on the next page) the Japanese legends in FIG. 3 with Google machine translations:

    PNG
    media_image1.png
    557
    1065
    media_image1.png
    Greyscale

Huh et al. (2016/0129791) limits a distribution of regenerative braking (in favor of performance of friction braking) according to a state of a “sports mode” (paragraph [0047]).
Other currently cited references are similar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 At page 16 of the Remarks, applicant indicates that the system identifies “comfort driving” by identifying (1) the user is in, or has planned, a long trip; (2) the trip is taking place at a relatively high speed; and (3) the trip is taking place in a high gear, and then matching these measurements to the “comfort driving” profile stored in memory.  But what is described at published paragraph [0041] is only one “example” of a “comfort-based vehicle operation”, and does not define or indicate to one skilled in the art, with reasonable certainty based on an objective standard (e.g., what is a temporally relatively long trip, what Is a relatively high speed, what is a relatively high gear?), what the metes and bounds of a “comfort-based vehicle operation” would or might possibly be.
        2 Quoting the rule section, “(d)(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
        3 Quoting the MPEP, “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        4 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        5 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        6 See e.g., published paragraph [0012], where the driving situation has to do with the situation outside the vehicle, “[0012] Here, a driving situation is understood to mean in particular the traffic situation which can be perceived objectively by the driver. For example, this includes a behavior and the spatial position of the traffic participants as well as parameters influencing the traffic such as, for example, a traffic density or the weather.”
        7 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        8 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.” "[W]hen the USPTO has initially issued a well-grounded rejection that identifies ways in which language in a claim is ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention, and thereafter the applicant fails to provide a satisfactory response, the USPTO can properly reject the claim as failing to meet the statutory requirements of § 112(b).") and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        9 See e.g., published paragraph [0012], where the driving situation is described in this way, “[0012] Here, a driving situation is understood to mean in particular the traffic situation which can be perceived objectively by the driver. For example, this includes a behavior and the spatial position of the traffic participants as well as parameters influencing the traffic such as, for example, a traffic density or the weather.”
        10 See MPEP 2173.05(b), IV. (Subjective Terms)
        11 That is, “in” something (e.g., an act or step) previously recited.
        12 For example, she could think to herself, “Let’s see, regenerative braking produces ‘free’ energy, so we should use as much as possible, but friction braking has more capability and is more reliable and is almost always available, so let’s use more regenerative braking when the vehicle is in situations where a large amount of braking is not required or essential, and let’s use more friction braking in situations where a large amount of braking is required or essential, like for collision avoidance or hard braking, just like they do in United States Published Patent Applications 2017/0015314, 2016/0052495, in United States Patent 5,399,000, in Japanese Published Patent Application 2001-8306, etc.”
        13 See e.g., Bilski v. Kappos, 561 U.S. 593 (“Flook established that limiting an abstract idea to one field of use . . . did not make the concept patentable.”)